Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/20 has been entered.

 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
In response to the amendment received June 25, 2020:
Claims 1, 3 & 23 has been amended, Claims 9 & 11-16 have been cancelled, and claims 17-21 have been withdrawn.  Therefore, Claims 1-8, 10 & 22-23 are pending in this office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the lid structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
Claims 1-6, 10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2013/0122345, as cited in the IDS) in view of Ochi (US 2011/0064993), Obara JP2013054823 and Grobe et al. (US 2012/0100761).
Regarding claim 1, SATO teaches a battery module, comprising: 
a plurality of battery cells[#43]; and 
a bus bar ([0055; Figure 4, Figure 5,#40], "electrode lead connection body") configured to electrically couple two adjacent battery cells of the plurality of battery cells, wherein the bus bar comprises:
 a first end ([0036], "first member", Figs.1-3,#14, 0036) coupled to a first terminal of a first battery cell ([0036-0038], "positive electrode lead", Figure 6  #44, [0056]) of one of the plurality of battery cells, wherein the first end is formed from a first material, and wherein the first end comprises a first collar (#14, [0055]; Figure 4; Figure 5, "protruding portion" #46) extending from a lower surface on the bus bar ([see annotated Figure 5])  configured to receive and surround the first terminal, the first collar having a first collar upper surface, the first collar upper surface having a first collar outer circumference [Figure 5]
 a second end ( #15, [0036], "second member") coupled to a second terminal ([0036-0038], "negative electrode lead") of a second battery cell of the plurality of battery cells (Figure 6,  #43, [0056]), wherein the second end is formed from a second material, and wherein the second end comprises a second collar ([0055; Figure 4; Figure 5, #14, #15], "protruding portion") extending from the lower surface of the bus bar  ([see annotated Figure 5]) configured to receive and surround the second terminal, 
the second collar having a second collar upper surface, the second collar upper surface having a second collar outer circumference [Figure 5]
wherein the first and second materials are different materials [0038]; and wherein the lower surface of the bus bar faces the first battery cell and the second battery cell 

    PNG
    media_image1.png
    290
    805
    media_image1.png
    Greyscale

SATO fails to specifically teach the battery cells disposed in a housing,  wherein the lower surface of the bus bar comprises a continuous surface that defines a plane extending between the first end and the second end, wherein the bus bar is substantially planar at the joint, the joint comprising a rolled finger joint, the rolled finger joint comprising a plurality of layers of the first material and a plurality of layers of the second material, the plurality of layers of the first material and the plurality of layers of the second material being stacked in an alternating sequence to provide a gas-tight seal between alternating layers at the joint, and wherein the joint is formed without a weld and a bus bar curved portion comprising a first curved portion and a second curved portion, the first curved portion sloping from the joint toward the first terminal and ending on the first collar outer circumference, the second curved portion sloping from the joint toward the first terminal and ending on the second collar outer circumference.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the housing and bus bar with a joint that is formed without a weld and continuous surface taught by Ochi into the battery assembly taught by SATO in order to hold the stacked battery cells in a compressed state and maintain stable low resistance connections over a long period 
SATO does not disclose the rolled finger joint comprising a plurality of layers of the first material and a plurality of layers of the second material, the plurality of layers of the first material and the plurality of layers of the second material being stacked in an alternating sequence to provide a gas-tight seal between alternating layers at the joint
Obara discloses a terminal connecting member (bus bar) configured to electrically couple two adjacent battery cells comprising a first metal body 110 (first end) and a second metal body 130 (second end) [0001; 0002; 0014; Figure 13; Figure 15], a joint disposed between the first end 110 and the second end 130 [0066; Figure 13; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the rolled finger joint of Obara in the bus bar of Sato et al. in order to allow for high joining strength [0004]

Grobe et al. discloses a bus bar 1 [Figure 1b] comprising: a first end 2 coupled to a first terminal of a first battery cell of the plurality of battery cells, the first end comprising a first collar configured to receive and surround the first terminal; a second end 4 coupled to a second terminal of a second battery cell of the plurality of battery cells, , the second end 4 comprising a second collar configured to receive and surround the second terminal,  a joint 6/13a/13b disposed between the first end 2 and the second end 4, and  a bus bar curved portion comprising a first curved portion and a second curved portion [Figure 1b], the first curved portion sloping from the joint toward the first terminal and ending on the first collar outer circumference, the second curved portion sloping from the joint toward the first terminal and ending on the second collar outer circumference. [0105-0115; Figure 1b]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a first and second curved portion the first curved portion sloping from the joint toward the first terminal and ending on the first 

	Regarding claim 2, SATO teaches wherein the first end is coupled to the first terminal via a weld and the second end is coupled to the second terminal via a weld ([0024-0025])
Regarding claim 3, SATO teaches wherein the welds are disposed on a top surface of the bus bar, and wherein each weld is substantially aligned with and does not extend beyond outer circumferences of the corresponding first and second collars [0055].
Regarding claim 4, SATO teaches  wherein the first and second collars comprise a thickness in a direction of the weld that is greater than a thickness of a body of the bus bar, wherein the body does not include the first and second collars ([Figure 4; Figure 5]).
Regarding claim 5, SATO teaches the bus bar is asymmetrical in shape [Figure 4; Figure 5].
Regarding claim 6, SATO teaches wherein the bus bar comprises an indication ([0039; Figure 4; Figure 5, #20], "insulating material") formed in the first end of the bus bar configured to differentiate the first end comprising the first material from the second end comprising the second material.
Regarding claim 10, SATO teaches wherein the first material comprises copper and the second material comprises aluminum [0038].
Regarding claim 22, SATO teaches wherein the first collar and the second collar extend in a direction substantially perpendicular to a plane of the lower surface of the bus bar. ([Figure 4; Figure 5]).
SATO fails to teach wherein the first collar and the second collar extend toward the first battery cell and the second battery cell, respectively.
Sato however, teaches a bus bar with collars extended away from the battery, , given that Sato teaches an obvious alternative to attach the bus bars to the battery terminals (with collars extending away from the battery and not towards), without showing criticality for having the collars extending towards the battery terminals, it would have been obvious to one of ordinary skill in the art to have connect the battery terminals using a bus bar having collars extending toward the battery terminals which is an obvious alternative to structure of the bus bar disclosed in Sato. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have reversed the extension direction of the first and second collar to extend toward the first battery cell and the second battery cell, respectively.
Regarding claim 23, SATO teaches wherein the first collar and the second collar each comprise an inner circumference configured to receive and surround one of the terminals of the first and second battery cells ([0024; 0039; Figure 6]) 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2013/0122345, as cited in the IDS) in view of Ochi (US 2011/0064993), Obara JP2013054823 and Grobe et al. (US 2012/0100761) as applied to claim 1 above in further view of  BANDO et al. (US 2004/0043287).

Regarding claim 7, SATO fails to teach a lid disposed over the plurality of battery cells, wherein the bus bar is disposed atop the lid and wherein the lid comprises apertures through which the first and second terminals extend for coupling with the bus bar.
BANDO teaches a lid ([0057; Figure 5, #39, #40 "bus bar plate"]) disposed over the plurality of battery cells, wherein the bus bar is disposed atop the lid [Figure 5] and wherein the lid comprises apertures [(0057; "hexagonal hole", "square hole", #42, #44, #41]) through which the first and second terminals extend for coupling with the bus bar.
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lid taught by BANDO into the battery assembly taught by SATO in order to easily provide connections between each battery, reduce dimensions and to avoid interference of each connecting section. 
Regarding claim 8, SATO teaches wherein the bus bar comprises an asymmetric shape 
SATO fails to teach an asymmetric shape that matches a corresponding asymmetric shape of an indentation in the lid structure that holds the bus bar.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lid taught by BANDO into the battery assembly taught by SATO in order to easily provide connections between each battery, reduce dimensions and decrease production cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KIRAN Akhtar/Examiner, Art Unit 1723